Citation Nr: 0020074	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-21 484	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals August 2, 1977 decision, which upheld a 
forfeiture declared against the appellant under the 
provisions of Section 3503, Title 38, United States Code.


REPRESENTATION

Moving Party Represented by:  American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1941 to January 1946, in the Philippine Army.  He 
died in October 1962.

2.	The appellant in this case was the unremarried widow of 
the veteran, and the moving party in a matter regarding clear 
and unmistakable error in an August 1977 Board decision which 
upheld the forfeiture declared against her.

3.	On July 14, 2000 the Board was notified by the 
appellant's son that the appellant died on 
April [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this motion.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of her 
motion for clear and unmistakable error.  As a matter of law, 
appellant's claims, and in this case, motion, do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  A 
Board's ruling on an appeal of deceased claimant constitutes 
erroneous assertion of jurisdiction.  See Smith, supra, at 
333-34.  Accordingly, this motion for clear and unmistakable 
error on the merits has become moot by virtue of the death of 
the appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this motion or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.


		
	Deborah W. Singleton 
Member, Board of Veterans' Appeals


 


